Case 1:18-cr-00069-LEK Document 112-1 Filed 09/09/19 Page 1 of 1       PageID #: 677



                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,       ) Cr. No. 18-00069 LEK
                                 )
           Plaintiff,            ) Declaration of Counsel
                                 )
      vs.                        )
                                 )
 GRANT MANAKU,                   )
                                 )
           Defendant.            )
 _______________________________ )

                              Declaration of Counsel

       I, PETER C. WOLFF, JR., hereby declare as follows:

       1.    I am counsel for Defendant GRANT MANAKU, having been

 appointed pursuant to the Criminal Justice Act.

       2.    The facts and statements set forth in the foregoing document are true

 and correct to the best of my knowledge and belief.

       I DECLARE UNDER PENALTY OF PERJURY THAT THE

 FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY

 KNOWLEDGE AND BELIEF.

       DATED: Honolulu, Hawaii, September 9, 2019.


                                       /s/ Peter C. Wolff, Jr.
                                       PETER C. WOLFF, JR.
                                       Attorney for Defendant
                                       GRANT MANAKU
